 
Shenzhen
 


Employment
Agreement
 
 

 
Prepared by Shenzhen Bureau of Labor and Social Security


(For full-time employees)
 
 

--------------------------------------------------------------------------------




Party (Employer) : Yinlips Digital Technology (Shenzhen) Co. Ltd  
 
Add : Room 2929, Nanguang Jiejia Building, Futian District, Shenzhen, PRC China
 
Legal representative (Principal) :         Zhao Zifeng              
 
Contact Person :      Zhao Zifeng                  
 
Form of Entity :      Wholly owned foreign enterprise           
 
Party (Employee) :                                        
 
Sex :               Tel :                               ID No.
:                                          
 
Add :                                                                
 
 
This employment agreement is made and entered into by and between Employer
(hereafter referred to as Party A) and Employee (hereafter referred to as Party
B). As provided by Labor Law of the People’s Republic of China (hereafter
referred to as Labor Law), Labor Contract Law of the People’s Republic of China
(hereafter referred to Labor Contract Law) and other relevant laws and
administrative regulations, on voluntary basis and equal standing, it is agreed
by and between Party A and Party B as follows:
 
 
Article 1 Employment Term
 

1.
Party A and Party B agree to choose the                     way below to
determine the employment term.

 

(1)
Fixed term: from             (year), commencing upon the              day
of              ,              and ending on the              day
of             ,              .

 

(2)
Non-fixed term: commencing upon the              day of             
,              .

 

(3)
Term of completion of certain work:

 
commencing upon the              day of             ,              till the work
of   has been completed. The sign of the completion of the work
is                                                                                                                         .
 

2.
Probationary period

 
The probationary period shall be                                            .
(The probationary period is included in the employment term; if no probationary
period, please fill in “No”.)
 
2

--------------------------------------------------------------------------------


 
Article 2 Job and place of work
 
Party B shall undertake the job
of                                                                         .
 
The place of work
is                                                                         .
 
Article 3 Working hour, rest and vocation
 

1.
Party A and Party B agree to choose the                          way below to
determine Party B’s working time.

 

(1)
Standard working hours system: Party B shall work for              hours a day
(not to exceed eight hours), and                          hours for a week (not
to exceed forty hours), and at least one day rest per week.

 

(2)
Irregular working hours system: after the examination and approval of the bureau
of labor and social security, the parties may choose irregular working hours
system.

 

(3)
Comprehensive working hours system: after the examination and approval of the
bureau of labor and social security, the parties may choose comprehensive
working hours system.

 

2.
If due to needs in production and operations, Party A may extend working hours.
The parties shall abide by Article 41 of Labor Law in overtime working.

 

3.
Party B shall enjoy statutory holidays, annual leave, wedding leave, maternity
leave and funeral leave as provided by law.

 

4.
Other rest and leave arrange for Party
B                                                                         

 
Article 4 Salary
 

1.
Party A shall establish its own salary distribution regulation, and shall inform
Party B. The salary paid to Party B shall not be lower than the annual minimum
wage standard of the locality.

 

2.
Party B’s salary shall be                         RMB Yuan / month (Party B’s
salary during probationary period shall be                         RMB Yuan /
month.), or Party B’s salary shall be determined
by                                                                                     .

 

3.
Party A shall pay Party B his salary on the              of every month. Party
B’s salary shall be paid in cash and shall be paid monthly at least.

 

4.
Party B’s overtime pay, leave pay and pay for specific circumstances shall be
paid according to relevant laws and regulations.

 

5.
Other provisions on salary payment agreed by Party A and Party
B:                                                             

 
3

--------------------------------------------------------------------------------


 
Article 5 Social insurance and welfare
 

1.
Party A and Party B shall participate in social insurance schemes according to
law, provincial and municipal regulations and pay social insurance fees.

 

2.
Where Party B suffers from diseases or non-work-related injury, Party A shall
arrange a medical treatment period for Party B and pay the medical subsidy fee
for Party B according to law, or provincial and municipal regulations.

 

3.
Where Party B suffers from occupational diseases, or work-related injury, Party
A shall handle the occasion according to Laws of the People’s Republic of China
on the Prevention and Treatment of Occupational Diseases and Regulation on
Work-related Injury Insurance and other related laws and regulations.

 

4.
Other welfares provided by Party
A:                                                                                     

 
Article 6 Labor protection and working condition
 

1.
To effectively protect Party B’s safety and health, Party A shall provide Party
B with workshop whose condition shall comply with national health standards, and
necessary labor protection articles according to the relevant state, provincial
and municipal labor protection regulations.

 

2.
Party A shall provide special labor protection for female and minor employees
according to state, provincial and municipal regulations.

 

3.
When undertaking the operation
of                                                             , Party B may
expose to the occupational diseases
of                                                 , and Party A shall take the
labor protection of                                                  
             , and organize Party B to go for body check-up(s) once / twice /
(        ) times a year.

 

4.
Party B has the right to refuse to engage in dangerous operations forced upon
him by the management personnel of Party A in violation of the relevant
regulations, and has the right to require Party A to stop the foresaid act or
report the foresaid acts to administrative authority.

 
Article 7 Rules and regulations
 

1.
The lawful rules and regulations stipulated by Party A shall be publicized to
Party B.

 

2.
Party B shall observe the laws and state, provincial and municipal regulations
and the lawful rules and regulations stipulated by Party A, abide by the safety
rule and ethics, timely fulfill his job assignments and improve his vocational
skills.

 

3.
Party B shall observe the laws and state, provincial and municipal regulations
regulation on family planning.

 
Article 8 Modification
 
The modification of this agreement shall be agreed upon by both parties through
negotiations and in written form. Each party shall hold a modified copy.
 
Article 9 Dissolution and termination of agreement
 

1.
Party A and Party B may dissolve the agreement if they so agree upon
negotiations.

 
4

--------------------------------------------------------------------------------


 

2.
Party B may dissolve the agreement if he notifies Party A in writing 30 days in
advance. During the probationary period, Party B may dissolve the agreement if
he notifies Party A 3 days in advance.

 

3.
Where Party A is under any of the following circumstances, Party B may notify
Party A to dissolve the agreement:

 

(1)
PartyA fails to provide labor protection or work conditions as stipulated in the
agreement;

 

(2)
Party A fails to timely pay the full amount of remunerations;

 

(3)
Party A fails to pay security premiums for Party B;

 

(4)
The rules and regulations stipulated by Party A are contrary to any law or
regulation and impair the rights and interests of Party A;

 

(5)
The agreement is invalid where Party A induced Party B to enter into or modify
the agreement against Party B’s true intention by fraud or duress, or by taking
advantage of Party B’s hardship;

 

(6)
Party A disclaims its legal liability or denies Party B’s rights;

 

(7)
Where Party A violates the mandatory provisions of law or administrative
regulations; or

 

(8)
Any other circumstances prescribed by other laws or administrative regulations
that authorized Party B to dissolve the agreement.

 

4.
If Party B forces Party A to work by the means of violence, threat, or illegally
restraining personal freedom, or violates the safety regulations to order or
force Party B to perform dangerous operations that endanger Party B’s personal
life, Party B may immediately dissolve the agreement without notifying Party A
in advance.

 

5.
Where Party B is under any of the following circumstances, Party A may dissolve
the agreement:

 

(1)
It is proved that Party B does not meet the recruitment requirements during the
probation period;

 

(2)
Party B seriously violates the rules and regulations stipulated by Party A;

 

(3)
Party B causes any severe damage to Party A because Party B seriously neglects
his duties or seeks private benefits;

 

(4)
Party B simultaneously enters other employment relationships with other
employers and thus seriously affects his completion of his job assignment; or
Party B refuses to make the ratification after Party A points out the problem;

 

(5)
The agreement is invalid where Party B induced Party A to enter into or modify
the agreement against Party A’s true intention by fraud or duress, or by taking
advantage of Party A’s hardship; or

 

(6)
Party B is under investigation for criminal liabilities according to law.

 
5

--------------------------------------------------------------------------------


 

6.
Under any of the following circumstances, Party A may dissolve the agreement if
it notifies Party B in writing 30 days in advance or after it pays the employee
an extra month’s salary:

 

(1)
Party B suffers from diseases or non-work-related injuries, and cannot resume
his original position after the expiration of the prescribed time period for
medical treatment, nor can he assume any other position arrange by Party A;

 

(2)
Party B is incompetent to his position or remains incompetent after training or
changing the position; or

 

(3)
The objective situation, on which the conclusion of the agreement is based, has
changed dramatically, and the agreement is unable to be performed and no
amendment is reached after negotiations between Party A and Party B.

 

7.
Under any of the following circumstances, if it is necessary to lay off 20 or
more employees, or if it is necessary to lay off less than 20 employees but the
layoff accounts for 10% or more of the total number of the employees, Party A
shall make a statement to the labor union or all its employees 30 days in
advance. After it has solicited the opinions from the labor union or of the
employees, it may lay off the numbers of employees upon reporting the employee
reduction plan to the labor administrative departments:

 

(1)
It is under revitalization according to the Enterprise Bankruptcy Law;

 

(2)
It encounters serious difficulties in production and business operation;

 

(3)
The enterprise changes products, makes important technological renovation, or
adjusts the methods of its business operation, and it is still necessary to lay
off the number of employees after changing the employment agreement; or

 

(4)
The objective economic situation, on which the employment agreement is based,
has changed dramatically and Party B is unable to perform the agreement.

 

8.
Under any of the following circumstances, the employment agreement may be
terminate:

 

(1)
The term of the agreement has expired;

 

(2)
Party B has begun to enjoy the basic benefits of his pension;

 

(3)
Party B is deceased, or is declared dead or missing by the People’s Court;

 

(4)
Party A is declared bankrupt;

 

(5)
Party A’s business license is revoked or Party A is ordered to close down its
business or to dissolve its business entity, or Party A makes a decision to
liquidate its business ahead of the schedule; or

 

(6)
Other circumstances proscribed by other laws or administrative regulations.

 
Article 10 Pecuniary compensation
 

1.
Under any of the following circumstances, Party A shall pay Party B pecuniary
compensation.

 

(1)
Party A terminates the agreement upon the negotiation with Party B as prescribed
in sub-clause 1 of Article 9;

 
6

--------------------------------------------------------------------------------


 

(2)
Party B terminates the agreement as prescribed in sub-clause 3 and 4 of Article
9;

 

(3)
Party A terminates the agreement as prescribed in sub-clause 6 of Article 9;

 

(4)
Party A terminates the agreement as prescribed in sub-clause 7 of Article 9;

 

(5)
The agreement is terminated as prescribed in item 1 of sub-clause 8 of Article 9
except that Party A maintains the original condition or sets stringent condition
for renewing the agreement and Party B does not agree to renew the agreement.

 

(6)
The agreement is terminated as prescribed in item 4 and 5 of sub-clause 8 of
Article 9;

 

(7)
Any other circumstances prescribed by other laws or administrative regulations
that authorized the pecuniary compensation.

 

2.
Where the parties dissolve or terminate the agreement, the pecuniary
compensation shall be paid as prescribed in Labor Contract Law and state,
provincial and municipal regulations. Where Party A shall pay pecuniary
compensation to Party B, it shall pay it when Party B completes the hand-over
procedure.

 
Article 11 Procedure of Dissolution and termination of agreement
 
When the parties dissolve or terminate the agreement, they shall proceed to
complete the hand-over procedures and Party A shall issue a written
certification for Party B and transfer Party B’s archives and social insurance.
 
Article 12 Settlement of disputes
 
Where a labor dispute arises out of this employment agreement, it shall be
settled through negotiation. If no settlement is reached upon negotiation, the
parties concerned may apply with the labor dispute mediation committee or labor
union of Party A for mediation or may apply with the labor disputes arbitration
committee for arbitration. If no party raises an objection to the arbitration
award, each party shall fulfill his respective obligations according to the
arbitration award. If the arbitration award is not accepted, the case may be
brought before the people’s court. 
 
Article 13 Other provisions needed to be agreed by the parties:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Article 14 Miscellaneous
 

1.
Where matters have not been provided in the agreement or provisions of this
agreement conflict with the law and regulations in effect, the law and
regulations in effective govern or prevail.

 

2.
This agreement shall take effect where the parties set their hands or seals
hereunto. The agreement is invalid if it is altered or being signed by other
person without written authorization.

 

3.
This agreement is made in duplication and each party will hold one copy.

 
7

--------------------------------------------------------------------------------




Party A (seal):
Party B (signature):
   
Legal representative
 
(Principal)
 
Date :
Date :

 


According to Article 10 and 16 of Labor Contract Law, a written employment
agreement shall be concluded in the establishment of an employment relationship;
an employment agreement shall be agreed with by the employer and the employee
and shall come into effect after the employer and the employee affix their
signatures or seals to the employment agreement, and each party shall hold one
copy.
 


 
Upon receipt of this employment agreement,
Employee shall sign his signature here:
 

  The date of receipt:

 
8

--------------------------------------------------------------------------------


 
[INFORMATION FOR PURPOSES OF FILING
WITH THE SECURITIES AND EXCHANGE COMMISSION]


SCHEDULE A


EXECUTIVE OFFICERS TO ENTER INTO THE AGREEMENT


·
Zhao Zifeng, Chief Executive Officer and Chairman of the Board of Directors, is
paid a monthly salary of RMB 11,000, which is approximately US$1,550.



·
Simon Zhang, Chief Financial Officer, is paid a monthly salary of RMB 15,000,
which is approximately US$2,150.



·
Guo Mingguo, Vice President, is paid a monthly salary of RMB 7,500, which is
approximately US$1,100.



·
Wang Xinggui, Financial Controller, is paid a monthly salary of RMB 5,750, which
is approximately US$800.



·
Tang Yuchun, Secretary, is paid a monthly salary of RMB 5,000, which is
approximately US$700.



·
Li Shunde, Director of Research and Development, is paid a monthly salary of RMB
18,000, which is approximately US$2,600.



·
Su Yang, Director of Marketing, is paid a monthly salary of RMB 3,500, which is
approximately US$500. She also receives a commission based upon her sales
performance.

 
9

--------------------------------------------------------------------------------


 
 